Appellant was convicted of bribery of a policeman in Dallas, Texas, and his penalty fixed at four years in the penitentiary.
Appellant has many bills of exception, and many complaints of the indictment, the charge of the court, the refusal to give his special charges and other matters. Although we have considered all of his complaints, we deem it unnecessary to take them up separately and discuss them. His attorneys have filed a forcible brief, and made an able oral argument, wherein he presents, as we take it, all the material questions *Page 638 
necessary to a correct decision of this case. We will undertake to state, discuss and decide these questions so presented.
The first count in the indictment, on his motion, was quashed by the court below. Any statement with reference thereto is, therefore, unnecessary. We will copy the second count which alone was submitted and on which appellant was convicted. After the necessary formal allegations thereof, charging the offense to have been committed in the City of Dallas on or about August 5, 1911, it alleges that appellant "did then and there unlawfully and corruptly offer to bribe and did bribe Joe Davis, a duly and legally qualified policeman in the City of Dallas, in Dallas County, Texas, and a peace officer of said city, county and State, and the said Jim Minter did then and there unlawfully, wilfully and corruptly offer to give and pay and did give and pay as a bribe to the said Joe Davis, the sum of $15, which then and there passed current as money of the United States of America of the value of $15, with the intent and purpose on the part of him, the said Jim Minter, to then and there induce and influence the said Joe Davis in violation of his official duty as such peace officer to not arrest and report and file complaint against him, the said Jim Minter, and any other person and persons for unlawfully keeping and being interested in keeping, and in case they, the said Jim Minter, and such other person and persons, and either of them should keep and be interested in keeping for the purpose of gaming, certain premises, building, room and place there situate, as a place to bet, wager and gamble with dice and cards and at and upon games played with dice and cards, and as a place to which people resorted and would resort and were to resort to gamble, bet and wager with dice and cards and at and upon games played with dice, cards, and with the intent and purpose then and there on the part of him, the said Jim Minter, to induce and influence the said Joe Davis as aforesaid unlawfully and corruptly and in violation of his official duty as such peace officer to not arrest and report and file complaint against him, the said Jim Minter, and any other person and persons, for unlawfully and directly and indirectly keeping and being concerned in keeping a certain house at No. 3121 Cochran Street, in the City of Dallas, in Dallas County, Texas, as a house where spirituous, vinous and malt liquors were sold and kept for sale, and to be sold and kept for sale, in quantities of one gallon and less than one gallon, capable of producing intoxication, in a certain locality in said county and State other than where local option was then and there in force, without having obtained a license under the laws of the State of Texas to retail such liquors, against the peace and dignity of the State."
His attacks on this indictment succinctly and substantially stated are:
1. It charges no offense under the laws of Texas. 2. It is indefinite, vague, ambiguous and unintelligible, and appellant is not thereby apprised of the charge against him with sufficient clearness so that he can prepare or present his defense thereto. Wherein or how it is defective in any or all of these particulars is not stated in this ground of his *Page 639 
motion. 3. It fails to allege that he ever committed any offense for which he could bribe an officer to not arrest him. 4. It does not allege what duties the officer had to perform nor what the legal duties of the officer were. 5. This ground is quite lengthy and somewhat mixed. As we understand it, he claims that in the first count it charges that he paid a bribe to Davis and Thompson; and in the second, that he paid a bribe to Davis to induce and influence Thompson and Davis to corruptly violate their official duties as peace officers and to not arrest, report and file complaint against him ("and any other person or persons") for unlawfully keeping and being interested in keeping a certain gaming house and a certain place where intoxicating liquors were sold in violation of law, because the law does not require police officers to report and file complaints against anyone whether they have violated the law or not and does not allege that said officers would be officers on the happening of such contingency.
And that the allegations in both counts which charge him with delivering a bribe to the parties to induce and influence Davis and Thompson to not report and file a complaint and arrest him ("and any other person or persons") if he should keep and be interested in keeping for the purpose of gaming, certain premises, building, room and place there situate as a place to bet, wager, and gamble with dice and cards, because said allegation is vague, and ambiguous, unintelligible, relates to some future happening or event as to which no officer could possibly have any official duty to perform, and it does not allege that said officers would be such officers on the happening of said alleged contingency.
As to this, what is alleged in the first count can and does have nothing to do with the second count. As to the allegation in the second, where it charges, "and any other person or persons," is surplusage, especially as the court in his charge did not embrace any other person or persons other than appellant himself. And what is alleged about the place being kept, etc., as a gaming place is also excluded and properly treated as surplusage in the submission of the case by the court to the jury. As none of these matters were submitted by the court to the jury but treated as surplusage, or amount to an election, they can not and do not affect the other questions which were submitted and which alone were submitted by the court in his charge.
In his other attack under this ground of his motion, his complaint is that the allegations in both counts that he delivered a bribe to Davis and Thompson to corruptly induce them to not arrest and report and file a complaint against him ("and any other person or persons") for unlawfully and directly orindirectly keeping and being concerned in keeping a house at a certain number and street in said city as a house where spirituous, vinous and malt liquors were sold and kept for sale, because said allegations affirmatively (we take it he means donot affirmatively) charge any offense against the law and does not affirmatively name the other person or persons that said officers were not to arrest and report and file complaints against, because there is no duty incumbent *Page 640 
upon a police officer to report and file complaints against any person under conditions as set out in said allegation. And because said allegation, if it does affirmatively charge a violation of the law, is defective in that it charges him (and the other persons not named) with keeping, directly or
indirectly, when such an act did not constitute an offense. What we have said above about the other paragraph of this ground of his motion is equally applicable to this. The indictment does not charge him with unlawfully and directly or indirectly keeping, etc., but specifically charged that he directly and indirectly kept, etc.
Our law (P.C., art. 496), among other definitions, defines a disorderly house as "any house in which spirituous, vinous or malt liquors are sold or kept for sale, without first having obtained a license under the laws of this State to retail such liquors." And also in the same article as "any house located in any county, justice precinct or subdivision of a county in which the sale of intoxicating liquor has been legally prohibited, where the owner, proprietor or lessee thereof has posted license issued by the United States of America, authorizing such owner, proprietor or lessee thereof to pursue the occupation and business of a retail liquor dealer or a retail malt liquor dealer." Then article 500, Penal Code, specifically makes it an offense for any person, directly or as agent for another, or through any agent, to keep or be concerned in keeping or aid or assist, or abet in keeping a disorderly house in any house, building, edifice or tenement, or to knowingly permit the keeping of a disorderly house in any house, building, etc., owned, leased, occupied or controlled by him directly or as agent for another or through any agent. Then article 506, Penal Code, of this chapter on these offenses, specifically enacts that "policemen of towns and cities are especially charged diligently to discover and report to the proper legal authorities, and by all lawful means to aid in the enforcement of the law for all violations of the articles of this chapter"; and requires the district judges to give said laws in charge to the grand jury, and requires the grand jury at every term of the District Court to call before them each and all officers charged with the enforcement of said law "and examine them under oath touching their knowledge and information of violations thereof, and as to their diligence in their enforcement."
Again, our gaming law in articles 548 to 563, inclusive, denounces gaming, the keeping of any premises therefor, or permitting the keeping of any place therefor in practically any and every way. Then article 564 specifically enacts: "Whenever it shall come to the knowledge of any . . . police officer or other peace officer, by affidavit of a reputable citizen, or otherwise,
that any of the provisions of this law are being violated, it shall be the duty of such officer to avail himself of all lawful means to suppress such violation."
Then, again, article 611, Penal Code, enacts: "No person shall, directly or indirectly, sell spirituous or vinous liquors, capable of producing intoxication, in quantities of one gallon or less, without taking out a license as a retail liquor dealer," and fixes the penalty for anyone *Page 641 
so violating said law. And subsequent articles of said chapter make many other offenses regarding the unlawful sale, etc., of intoxicating liquors where not authorized by law. Then in the same chapter, article 631, it specifically enacts that any peace officer "having knowledge of the violation of this chapter, shall report the same to the county attorney, who shall forthwith prosecute any person or persons violating the provisions of this chapter." Article 349, Penal Code, specifically enacts that a policeman of a city or town is a peace officer. So does article 43, Code of Criminal Procedure. Article 44, Code of Criminal Procedure, makes it the duty of every peace officer to preserve the peace within his jurisdiction. To effect this purpose he shall use all lawful means. He shall in every case, where he is authorized by the provisions of this Code, interfere, without warrant, to prevent or suppress crime. He shall give notice to some magistrate of all offenses committed in his jurisdiction where he has good reason to believe there has been a violation of the penal law. He shall arrest offenders, without warrant, in every case where he is authorized by law in order that they may be taken before the proper magistrate or court and be brought to punishment. Article 261, Code of Criminal Procedure, prescribes: "The municipal authorities of towns and cities may establish rules authorizing the arrest, without warrant, of persons found in suspicious places, and under circumstances which reasonably show that such persons have been guilty of some felony or breach of the peace, or threaten, or are about to commit some offense against the laws." In fact, the whole theory and purpose of our laws are that the peace officers especially shall do everything and all things necessary or proper to prevent, suppress and punish crime.
8. The only other ground in appellant's motion to quash is that the allegations that he paid Davis and Thompson a bribe to induce them to not arrest and report and file complaints against him (and any other person or persons) for directly or indirectly keeping and being concerned in keeping a certain house in Dallas, naming it, where spirituous, vinous and malt liquors were to be sold and kept for sale, etc., because they are conflicting with the allegations immediately preceding the same in that one alleges that they did directly or indirectly keep, etc., where the last part of the allegation charges them with indirectly and directly intending to keep said house for said purposes.
As to this last grounds of complaint we think the allegations in said second count, together with what we have said above, clearly shows there is nothing in this to in any way invalidate said indictment. The allegation in said count containing the words "and any other person or persons" is properly treated by the court in his charge and submission to the jury as surplusage or an election. They can not and do not affect the validity of the indictment wherein it charges that appellant himself bribed the peace officer not to arrest, report and file a complaint against him. And the allegation in the first part of this count that he bribed them with the intent, purpose, etc., not to arrest him, etc., for *Page 642 
keeping a gambling house was not submitted by the court in his charge to the jury and it likewise was properly treated as surplusage by the court in his charge. But whether so or not, this count in the indictment did not charge that he did this or
bribed them not to arrest and report him, etc., for keeping a gambling house but that he bribed them not to arrest him for directly and indirectly, etc., keeping said house as a house where spirituous liquors, etc., were sold and kept for sale without license. We do not understand this count of the indictment to charge that the appellant intended in the future to keep such house. But even if it should have so charged, it did not invalidate the indictment. For he could bribe an officer not to arrest him for thereafter keeping such house, as well as for theretofore keeping it. The allegations of the indictment, which we have quoted above, and the statutes we have quoted above, we think, clearly refutes appellant's contentions.
Under our law, Penal Code, article 174, if any person shall bribe any officer with intent to influence his act on any matter which may be brought before him in his official capacity, or to do any other act or omit to do any other act, in violation of his duty as an officer, he shall be punished. Article 176, Penal Code, enumerates many officers who are included within article 174, and specifically states that all city, county and State officials are included. Then article 189, Penal Code, prescribes if any person shall bribe any peace officer to do any other act contrary to his duty as an officer or to omit to do any duty incumbent upon him as an officer, he shall be punished, etc. Article 193 enacts: "By a `bribe,' as used throughout this Code, is meant any gift, emolument, money or thing of value, testimonial, privilege, appointment or personal advantage, or the promise of either, bestowed or promised for the purpose of influencing an officer or other person, such as are named in this chapter, in the performance of any duty, public or official, or as an inducement to favor the person offering the same, or some other person." And article 194 enacts: "The bribe, as defined in the preceding article, need not be direct; it may be hidden under the semblance of a sale, wager, payment of a debt, or in any other manner designed to cover the true intention of the parties. The bribe, or the promise thereof, must precede the act which it is intended to induce the person bribed to perform."
The indictment follows substantially our statute denouncing bribery and is in substantial conformity to the approved forms thereunder. Willson's Texas Crim. Forms (4 Ed.), pp. 35-6; 2 Whart. Prec. Ind., 1014.
Our statute (C.C.P., art. 466) says: "An indictment, under the laws relating to bribery, shall be sufficient if it charges that the defendant bribed or attempted to bribe any officer or other person named in the Penal Code who may be subject to bribery, with intent to influence the action of such person." Article 460 says: An indictment "shall be deemed sufficient which charges the commission of the offense in ordinary and concise language in such a manner as to enable a person of common *Page 643 
understanding to know what is meant, and with that degree of certainty that will give the defendant notice of the particular offense with which he is charged, and enable the court, on conviction, to pronounce the proper judgment." And article 453 is: "The certainty required in an indictment is such as will enable the accused to plead the judgment that may be given upon it, in bar of any prosecution for the same offense."
The gist of this offense on the part of the briber is his corrupting or attempting to corrupt an officer in the discharge of his duty, whether that duty is as to something past, present or future. The briber, so far as he is concerned, has committed the crime of bribery when he has corruptly, illegally and immorally done all that he could, and that is necessary for him to do, to induce an officer, corruptly and illegally, not to do his duty. It is no defense that he has never received the fruits of his crime and never will. In the recent case of Ex parte Shepherd, 153 S.W. Rep., 628, we had occasion to investigate this and kindred questions to those urged by appellant herein, and state some, and cite many cases. In that case Shepherd tried to avoid punishment for unduly attempting to influence a juror on the ground that said person was not a juror, or not a legal juror. We held it was immaterial whether or not he was a legal juror. That he was approached in that capacity, and "it would be a terrible doctrine, indeed, that would permit a person to approach one serving his county as a juryman and endeavor to corrupt him, and when tried for that offense permit him to justify his conduct on the ground that such person was not a legal juror." In Florez v. State, 11 Texas Crim. App., 102, this court, through Judge Hurt, said: "To hold that deputy sheriffs, constables, and jailers who have the custody of prisoners charged in a great many cases with capital felonies can be bribed to discharge the felons, and, when those guilty of the bribing are sought to be brought to justice and punishment, that they can plead that the custodians of prisoners were not in every particular legally appointed, would be a terrible doctrine, indeed. Moral obliquity obtains in the one case as well as the other. The injury to public justice being the same, the defense, if one at all, is strictly technical, without foundation, as we think, in principle, and evidently against justice."
In Moseley v. State, 25 Texas Crim. App., 515, where an officer was prosecuted for accepting a bribe to let a prisoner escape, defended on the ground that the prisoner had been illegally arrested, this court said: "It matters not whether the arrest and custody were legal or illegal, the said Gable was a prisoner in the custody of the defendant, a peace officer, and was permitted by the defendant to escape in consideration of money paid him to effect such escape. We are of the opinion that, in a prosecution for this offense, it is not permissible for the defendant to question the legality of his custody of the prisoner. Such an issue is irrelevant and immaterial. The moral obliquity of this offense is the same where the custody of the prisoner is illegal as where it is legal, and the injury to public justice is the same." See also the cases cited in the *Page 644 
Shepherd case, 153 S.W. Rep., 628. In Jackson v. State, 43 Tex. 421
[43 Tex. 421], the indictment charged that defendant offered to bribe a witness to avoid the service of legal process. The Supreme Court held that the indictment was not defective because it failed to allege that a subpoena or other process had previously been issued. In Scoggins v. State, 18 Texas Crim. App., 298, Judge Hurt, for the court, held that if the indictment charges that defendant offered a bribe to induce a witness to avoid a subpoena or other legal process it is not necessary for the indictment to allege the issuance of the subpoena or other process. See also Ruffin v. State, 36 Tex.Crim. Rep.; Smalley v. State,59 Tex. Crim. 95; People v. Markham, 64 Cal. 157.
In accordance with these authorities, the indictment herein is not defective, in failing to charge, if it does, that appellant had committed an offense for which he could bribe an officer not to arrest him. Nor is it necessary for the indictment to allege what were the duties of the police officer. That is a matter of law.
The report of the evidence in this case on some points is rather meager, but after studying the whole carefully, we think it shows, and from it the jury were authorized to find and believe, that the City of Dallas had prohibited the sale of intoxicating liquors and prohibited license therefor outside of certain limits. And in said outside limits local option was not in force. That appellant at the time this offense is charged, August 5, 1911, and for some time prior thereto, had been directly, and if not directly, certainly indirectly, engaged in keeping and was interested in keeping, the house in said city described in the indictment, as a house where spirituous and malt liquors, capable of producing intoxication, were sold and kept for sale in quantities of one gallon and less, without any license. That Joe Davis and L.B. Thompson were policemen of said city and had on August 1, 1911, been changed from some other beat of said city to that where appellant and his said house was located. Davis and Thompson were kind of partners, or worked together, as policemen. The testimony of Davis especially, and Thompson, on the point of appellant bribing Davis is quite lengthy. It is unnecessary to give it to any length. From all of it, it is clear that appellant himself approached Davis and bribed him not to arrest him, inform on him, or file complaint against him for running his said place as a gaming house, and as a liquor house without license as alleged in the indictment, and to let him continue such businesses unmolested by said policemen while they were on that beat, without any suggestion or intimation by the policemen, or either of them, by word or act, to appellant that they were open to bribery. That when and after appellant made it clear and certain to Davis he wanted to bribe him and Thompson, all he or both of them did and said, was merely to catch him and obtain sufficient evidence to convict him, and for no other purpose. The evidence excludes the idea that Davis and Thompson, or either of them, originated, initiated or induced appellant to bribe Davis, or Thompson, or both of them. *Page 645 
In our opinion the evidence in no way showed, or tended to show, that both or either of said policemen were accomplices, and the court should not have submitted any charge on that subject. It is clear to us that said witnesses came within that line of decisions "which holds that where an officer or other parties understand or are led to believe that a violation of the law is in contemplation, and take steps to detect that crime, or get evidence by which the guilty parties may be punished, he would not be an accomplice, but in such cases he is not an original party to the bringing about the crime and is not guilty of originating or initiating it. In that character of case his connection with it is after the inception of the crime and after it has been determined upon, and he only then gets into it as a detective or for the purpose of arresting the party and bringing him to punishment." Bush v. State, 153 S.W. Rep., 556; Chisister v. State, 33 Tex.Crim. Rep.; Smalley v. State,59 Tex. Crim. 95; Allison v. State, 14 Texas Crim. App., 122; Sanchez v. State, 48 Tex.Crim. Rep.; Wright v. State, 7 Texas Crim. App., 574; Pigg v. State, 43 Tex. 108; Johnson v. State, 3 Texas Crim. App., 590; Clay v. State, 40 Tex. Crim. 556; Spencer v. State, 52 Tex.Crim. Rep.; 1 Wh. Cr. Ev. (10 Ed.), sec. 440.
It is clear from the record in this case and the charges requested by appellant that he insisted and urged in the lower court, and urges in this, that said witnesses Davis and Thompson were accomplices, and thereby induced the lower court to submit that question to the jury. It not being necessary or proper for the lower court to charge thereon, such charge, under the circumstances, did no injury to appellant, but was rather in his favor, and he can not complain thereof, whether they were corroborated or not.
The court did not err in singling out the evidence of Deputy Sheriff Sebastian as to appellant's ownership of said house and charging thereon as requested by appellant. His testimony brought out by the State tended strongly to show appellant was in charge of and running said house. There was testimony by several other witnesses to the same effect. His testimony of what appellant said about the ownership of the house was brought out by him on cross-examination. It is not proper to single out the testimony of any single witness and charge specially thereon. Wh. C.C.P., sec. 810, and cases cited.
The testimony of Davis shows that when appellant first approached him to bribe him, and later, too, appellant would tell him not to come in on him unawares, but let him know in advance so he could have parties in his place scatter and get out, and when the officer arrived things would apparently be all right, he would also say, "I expect you to do your duty." The court did not err in singling out this one expression and charging that the jury must take this to mean literally what it apparently expresses, as requested by special charges by appellant. It is perfectly apparent when all the testimony of what appellant said and in the same connection, he meant the reverse of what his said expression was. Appellant's requested charge would have clearly been on the *Page 646 
weight of the evidence and charged thereon, which can no more be done against the State than against appellant. C.C.P., arts. 735-6, and authority last above cited.
While the court did not quote in his charge the definition of bribe as in article 193, Penal Code, yet, in submitting the case for a finding he required the jury to believe beyond a reasonable doubt every essential of bribery before they could convict appellant, and also charged on reasonable doubt, as is usual, and laid down by the statute. This was all that was necessary.
In various ways appellant raised the question and urges that this conviction can not stand, because "it is a legal impossibility for one man to commit bribery. There must be the giver and the acceptor of the bribe to constitute the offense." The court charged: "But if you find beyond a reasonable doubt that the said Jim Minter is guilty of the offense of bribery, as the same has heretofore been defined to you, and you further find and believe beyond a reasonable doubt that the said Joe Davis and the said Lee Thompson, at no time, had any corrupt purpose in joining with said Jim Minter in the commission of said offense, but that the said Joe Davis and the said Lee Thompson went into said transaction with the said Jim Minter, if any occurred, originally as officers with the intention of securing the arrest and conviction of the defendant for such offense of bribery, if the same was committed by him, then they would not be accomplices, as the same has been herein defined." Appellant's contention has been expressly held against him in able and clear opinions by courts of other States. In Com. v. Murray,135 Mass. 530, the Supreme Court of Massachusetts held:
"The substantive offense charged against the defendant was that of giving a gold coin to the justice of the court, intending corruptly to influence his decision upon the complaints which were pending lawfully before him as a judicial officer; and was framed under the Pub. Sts., c. 205, sec. 9. The defendant requested an instruction that the jury must be satisfied that the justice received and accepted the same as a gift before the defendant could be convicted.
"The Pub. Sts., c. 205, sec. 9, provides, among other things, a punishment for him who corruptly gives, offers or promises to any judicial officer any gift or gratuity, with intent to influence his act, decision or opinion upon any matter pending before him in his official capacity; while section 10 of the same chapter provides a punishment for any judicial officer accepting such gift or gratuity, under the agreement or with an understanding that his opinion or judgment shall be given in any particular manner. The contention of the defendant is, that a delivery of money or other valuable thing, with intent to influence a judicial officer, can not be treated as a gift, unless upon an acceptance of the same by him upon a corrupt agreement or understanding; and thus that there can be no conviction upon that clause of section 9 which relates to gifts corruptly made, unless those facts which make an offense on the part of the recipient can also be shown. This is to construe the *Page 647 
statute too narrowly, and to make the guilt of one party in giving depend, not alone upon his own act and intent, but upon those of another.
"In Sulston v. Norton, 3 Burr., 1235, which was an action under the St. of 2 G. II, c. 24, sec. 7, which provided that `If any person by himself, or any person employed by him, doth or shall, by any gift or reward, or by any promise, agreement or security for any gift or reward, corrupt or procure any person or persons to give his or their vote, he shall be subjected to a penalty of $500.' Lord Mansfield remarks: `The offense was completely committed by the corruptor, whether the other party shall afterwards perform his promise, or break it.'
"In Henslow v. Fawcett, 3 A.  E., 51, which was an action on the same statute, Lord Denman, in commenting upon it, remarks: `Procuring is one thing; it is essential that the vote should be given. Corrupting (which word is connected by the disjunctive particle) is another; it seems to me to lie altogether in the act of the party giving the bribe.' Mr. Justice Coleridge says: `I am prepared to go the length of saying that, if it were clearly shown that Garner (the person who received the money) never intended to give the vote, concealing the intention from the defendant, and being so far moved by the defendant's act as to receive his money and conceal such intention, the defendant would be liable.'
"It is not essential to the defendant's crime that he should have induced the magistrate corruptly to receive his money. If he made a full and complete delivery of it, so that it was out of his possession and control and within that of the magistrate, with the corrupt intention on his part of influencing the decision of the magistrate, his offense is complete, although the magistrate received it in ignorance of what it was, and afterward retained it solely for the purpose of public justice."
The Supreme Court of Louisiana in State v. Dudoussat, 47 La. Rep., 977, held: "Bill No. 2 was reserved to a portion of the written charge, and is to the effect that the charge was erroneous, as it did not instruct the jury that to constitute the crime of receiving a bribe there must co-exist an the part of the giver and receiver of the bribe a corrupt intent — one to influence the other, and the other to be influenced to vote or to exercise official power or perform official duty with partiality or favor. The bill, in effect, denies that there can be a feigned accomplice in bribery, and, therefore, the theory upon which the conviction was had is incorrect. The indictment charges as though the prosecuting witness was an accomplice. The charge as to him may have been groundless; he may be innocent of the charge, but the question is, was the charge properly made against defendant? In other words, could he commit the crime of bribery without the co-operation of the defendant? Was the joint act of both necessary? The statute defining the offense is in the language of the article of the Constitution. It has a dual capacity. It charges two acts, and affixes to them the same designation and gives the same description, and imposes the same penalty; yet they are each distinct offenses. *Page 648 
"An analysis of the article of the Constitution and Act No. 78 of 1890 will show that it is made an offense to give a present or reward to any officer of the State or of a municipality with the intent to influence him in the discharge of official duty. Any officer so receiving such reward or present is also charged with the same offense — bribery. They are intimately associated, it is true, and the words, so receiving, would at first reading incline one to the opinion that there necessarily must be co-existent the giving and taking with the intent charged in the statute. The giver may tender with the intent to corruptly influence, and the acceptor may receive without such intent — the present or reward. Unquestionably, the giver would be guilty of a violation of the statute. And so the acceptor may take a present innocently tendered, yet if it should be proved that it influenced his official action, he would also be guilty of a violation of the statute.
"We are of the opinion that the statute does not require a mutual or reciprocal agreement to commit the crime of bribery." Com. v. Dietrich, 7 Pa. Sup. Ct., 515; 3 Bish. New Crim. Pro., sec. 127a; People v. Squires, 99 Cal. 327. After a careful search we have been unable to find any case or authority holding to the contrary. We follow the decisions of Massachusetts and Louisiana, supra, for they certainly decide the question correctly.
As stated above, we have not taken up and discussed each complaint of appellant separately, nor in the order presented by him, but have considered all of them. The questions we have discussed embrace all the material questions, however, raised or presented by appellant. The evidence is amply sufficient to sustain the verdict.
There being no reversible error the judgment will be affirmed.
Affirmed.